This is an appeal by plaintiffs from the decision of the Zoning Board of Adjustment. The purpose of appellants is to prevent the erection of a moving picture theatre and stores upon the land in question, which is located across the street from their dwelling. The court below, much more familiar with the situation than we could be, after hearing the testimony and visiting the locality, dismissed the appeal and concluded that the contemplated uses of the property were lawful and not in derogation of plaintiffs' rights. We are not convinced that there was error in so deciding.
Decree affirmed at appellants' cost. *Page 433